            Case 3:19-cr-07148-CAB Document 22 Filed 06/10/20 PageID.60 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               V.
                                                                                                      ,n     ,... •   -r,,

            JORGE LUIS ORTIZ-BARAJAS (I)                                Case Number:        19CR71

                                                                     CRAIG J. LEFF
                                                                                                       -                     FILED
                                                                     Defendant's Attorney
REGISTRATION NO.               75711065                                                                                      JUN 1 o2020
•-                                                                                                    '.        C1.-E·'~- ., 5 O•STR1CT COLirn
                                                                                                           S~'J"':"'-Ei;•11t¥S-HlC"!'" OF Ct~L!>-OflNIA
THE DEFENDANT:                                                                                             BY                I J               DEPUTY
 D   admitted guilt to violation ofallegation(s) No.

                                                                                                       after plea/conviction in case
 IZl was found guilty in violation of allegation(s) No.    1
                                                          --------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):
                                                                                                      no. l 9cr3489-CAB



Allegation Number                   Nature ofViolatiou

               I                    nv35, Illegal entry into the United States




     Supervised Releas.e is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. Cathy Ann Bencivenga
                                                                      UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-07148-CAB Document 22 Filed 06/10/20 PageID.61 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JORGE LUIS ORTIZ-BARAJAS (1)                                             Judgment - Page 2 of2
CASE NUMBER:              19CR7148-CAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FOUR (4) MONTHS CONCURRENT TO SENTENCE IMPOSED IN CASE NO. 19CR3489-CAB.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
            ---------                  A.M.                   on
       • as notified by the United States Marshal.                 ------------------
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
II


                                                                                                       19CR7148-CAB
